Citation Nr: 0124905	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  94-09 497	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
a pituitary tumor.  

2.  Entitlement to service connection for pterygium of 
the left eye.  

3.  Whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a psychiatric disorder.  

4.  Whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for arthritis of the lumbar spine.  

5.  Evaluation of optic atrophy of the right eye, 
currently rated as 30 percent disabling.  

6.  Entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from May 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 1998, the Board denied the veterans claims.  He 
appealed to the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
herein the "Court").  By Orders dated in December 2000 and 
April 2001, the Court vacated the Board's decision and 
remanded the issues to the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  The 
regulations include amendments to 38 CFR §§ 3.156(a) and 
3.159 which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  Inasmuch as the 
veteran sought to reopen claims for service connection for a 
psychiatric disorder and arthritis of the lumbar spine before 
this date, these changes do not apply to the veteran's 
claims.  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Because of the changes in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and the implementing regulations.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA and the implementing regulations, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

After the Board issued its decision in December 1998, a 
statement dated in October 1999 from R. Pinkenburg, M.D., was 
added to the record.  Dr. Pinkenburg concluded that the 
veteran's pituitary tumor which was removed in 1975 "was 
very probably present and growing at the time of his initial 
induction into the Army."  The veteran was then accorded an 
examination for disability evaluation purposes by VA in 
August 2000.  This examiner also indicated that the pituitary 
tumor was present at the time the veteran was examined for 
service.  Dr. Pinkenburg, in another statement dated in April 
2001, suggested that while endocrinopathy and abnormal cell 
function was present when the veteran was examined for 
service, the tumor, if present, was quite small; and that the 
fact that the veteran had no loss of vision at the time of 
the examination for service in 1952 confirms the growth of 
the tumor after that initial induction date.

It is asserted that there is no clear and unmistakable 
evidence that the pituitary tumor existed prior to service -- 
"only a suggestion, a possibility, or hindsight."  Further, 
it is argued that Dr. Pinkenburg has provided "a solid 
medical rationale for concluding that the tumor did not did 
not begin to grow prior to his induction."  Additionally, it 
is argued that if VA finds that the tumor began to grow prior 
to the veteran's induction into service, this condition was 
aggravated by the negligence and neglect of military 
physicians.

Since there is a current diagnosis and there was an injury in 
service, the Board will have the veteran examined and obtain 
a medical opinion.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §3.159(c)(4)).   

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied.  

2.  The RO should ask the veteran to 
identify all medical professionals who may 
have evidence pertinent to his pending 
claims.  The RO such then request this 
evidence from the sources identified by 
the veteran.  

3.  The veteran should be scheduled for 
examination by a specialist in endocrine 
disorders.  The claims folder, including a 
copy of this Remand, should be made 
available to the examiner for review prior 
to the examination.  The examiner should 
elicit a history from the veteran 
regarding any pertinent symptomatology he 
may have experienced prior to service, 
during service, and shortly after his 
release from service.  Any indicated tests 
and studies should be accomplished.  The 
examiner should express opinions as to the 
following questions, with a complete 
explanation:  

? Is there clear and unmistakable (obvious 
and manifest) evidence that the 
veteran's pituitary tumor existed prior 
to his entrance into service in May 
1952?

? If there is no obvious evidence that the 
pituitary tumor existed prior to the 
veteran's service, when was the 
pituitary tumor first clinically 
manifest?

? If the pituitary tumor was present when 
the veteran entered service in May 1952, 
did the pituitary tumor grow during the 
veteran's military service and was such 
growth beyond the natural progress of 
such a tumor?

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  

In light of the contentions as to 
aggravation, the SSOC should provide the 
appropriate citation(s) and discuss how 
the laws and regulations pertaining to 
aggravation apply to this case.  

An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


